Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a battery with the plate terminal and the rivet terminal having torque resistance increasing portions which are at a coupling interface between the coupling hole and the rivet terminal and increase torque resistive force with respect to the direction in which the rivet terminal passes through the terminal hole and the torque increasing portions comprise first troughs extending in the rivet terminal.  The Byun reference (already provided) discloses the plate terminal and the rivet terminal where the rivet is a conventional screw having torque resistance increasing portions but However, the Maeda does not disclose that the second portion also does not overlap the counter current collector in a direction perpendicular to the longitudinal direction the counter current collector but they are not at coupling interface between the coupling hole and the rivet terminal and increase torque resistive force with respect to the direction in which the rivet terminal passes through the terminal hole and the torque increasing portions comprise first troughs extending in the rivet terminal. Pertinent art of record Gardner (US 2009/0004559) discloses just a rivet that has a non-circular shape such as a square, hexagon, or oval, with respect to the direction in which the rivet terminal passes through the terminal hole in order to resist torque (Fig. 11, 11A, 12, and para. 37, 56).  However, there is no disclosure of the torque increasing portions comprise first troughs extending in the rivet terminal nor is there disclosure of the plate terminal having the torque resisting portions with troughs.  It would not be obvious to one of ordinary skill in the art at the time of filing to have a battery with the plate terminal and the rivet terminal having torque resistance increasing portions which are at a coupling interface between the coupling hole and the rivet terminal and increase torque resistive force with respect to the direction in which the rivet terminal passes through the terminal hole and the torque increasing portions comprise first troughs extending in the rivet terminal.  Previously withdrawn claims 6 and 10 have been rejoined since they now depend on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK A CHERNOW/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729